DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 9-11, 13, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US Pub. 2006/0131710; hereinafter “Kuo”).
Kuo discloses [Re claim 1] an image sensor chip scale package (CSP) (page 1, paragraph 6) comprising: a die 102 (page 1, paragraph 15) comprising one or more layers (see fig. 1) thereon and an array of pixels 144 (page 1, paragraph 16); and a cavity (a cavity near scribe lines 148; see fig. 1) through one of the die or the one or 
Kuo discloses [Re claim 2] further comprising an optically transmissive cover 158 (microlenses; pages 1-2, paragraph 17) bonded over the fill material and over the one or more layers (see fig. 1).
Kuo discloses [Re claim 5] wherein the optically transmissive cover 158 comprises one of a second cavity or a lens (pages 1-2, paragraph 17).
Kuo discloses [Re claim 7] further comprising a second cavity 148 comprised through one of the die or the one or more layers (see fig. 1) and the second cavity is filled with one of the fill material 150 or a second fill material (see fig. 1).
Kuo discloses [Re claim 9] an image sensor chip scale package (CSP) (page 1, paragraph 6) comprising: a die 102 (page 1, paragraph 15) comprising an array of pixels 144 (page 1, paragraph 16); a first cavity (a cavity near scribe lines 148; see fig. 1) through one of the die and one or more layers coupled over the die (see fig. 1); the first cavity comprising a fill material 150 (page 1, paragraph 16); and a optically transmissive cover 158 (microlenses; pages 1-2, paragraph 17) bonded over the fill material and over the one or more layers (see fig. 1).
Kuo discloses [Re claim 10] further comprising a second cavity 148 comprised through one of the die or the one or more layers (see fig. 1) and the second cavity is filled with one of the fill material 150 or a second fill material (see fig. 1).
Kuo discloses [Re claim 11] wherein the optically transmissive cover 158 comprises one of a second cavity or a lens (pages 1-2, paragraph 17).
Kuo discloses [Re claim 13] a method of forming an image sensor chip scale package (CSP) (page 1, paragraph 6) comprising: forming a cavity (a cavity near scribe lines 148; see fig. 1) through one of a wafer 102 or one or more layers comprised in the wafer (see fig. 1); forming a conductive pad 146 (page 1, paragraph 16) in the cavity (see fig. 1), wherein an entire width of the conductive pad 146 is formed within the cavity (see fig. 1); applying a fill material 150 (page 1, paragraph 16) over the conductive pad and in the cavity (see fig. 1); and singulating the wafer into a plurality of image sensor chip scale packages (scribe lines 148 facilitate the separation of color filter integrated circuits 102 into individual devices; page 1, paragraph 16; page 2, paragraph 24).
Kuo discloses [Re claim 14] further comprising bonding an optically transmissive cover 158 (microlenses; pages 1-2, paragraph 17) over the fill material and over the one or more layers (see fig. 1).
Kuo discloses [Re claim 16] further comprising forming a second cavity 148 through one of the wafer or the one or more layers (see fig. 1) and the second cavity filled with one of the fill material 150 or a second fill material (see fig. 1).
Kuo discloses [Re claim 19] wherein the optically transmissive cover 158 comprises one of a cavity or a global lens (pages 1-2, paragraph 17).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Jung (US Pub. 2015/0048469).
[Re claim 4] Kuo fails to disclose explicitly wherein the fill material comprises an oxide.
However, Jung discloses wherein a planarizing layer 126 may include silicon oxide (page 6, paragraph 115).  Kuo discloses a planarizing layer 150 for the fill material (page 1, paragraph 16).  Therefore, the planarizing layer 150 in Kuo can be silicon oxide.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for a fill material because it would have been to obtain desired dielectric/insulation characteristics appropriate for a semiconductor chip.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view Takahashi et al. (US Pub. 2011/0233702; hereinafter “Takahashi”).
[Re claim 6] Kuo fails to disclose explicitly wherein further comprising a plurality of stacked die.
However, Takahashi discloses an image device has a stack structure obtained by stacking different semiconductor chips (page 2, paragraph 15; page 5, paragraph 106).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a stacked semiconductor structure, as taught by Takahashi, because it would have been to inexpensively obtain a semiconductor apparatus having high performance with high productibility (Takahashi; page 3, paragraph 45).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11, 13 and 14 of U.S. Patent No. 10,490,595 (hereinafter “Pat-595”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-595 discloses all the claimed limitations.  See rejections below.
Pat-595 discloses [Re claim 1] an image sensor chip scale package (CSP) comprising: a die comprising one or more layers thereon and an array of pixels; and a cavity through one of the die or the one or more layers, the cavity comprising a fill material; wherein the cavity is configured to comprise an entire width of a conductive pad (see claim 1 of Pat-595).
Pat-595 discloses [Re claim 2] further comprising an optically transmissive cover bonded over the fill material and over the one or more layers (see claim 2 of Pat-595).
Pat-595 discloses [Re claim 3] wherein the optically transmissive cover is bonded using one of: a fusion bond between the optically transmissive cover and a passivation oxide; or a fusion bond between the optically transmissive cover and an anti-reflective coating (see claim 3 of Pat-595).
Pat-595 discloses [Re claim 4] wherein the fill material comprises an oxide (see claim 7 of Pat-595).
Pat-595 discloses [Re claim 5] wherein the optically transmissive cover comprises one of a second cavity or a lens (see claim 5 of Pat-595).
Pat-595 discloses [Re claim 6] further comprising a plurality of stacked die (see claim 8 of Pat-595).
Pat-595 discloses [Re claim 7] further comprising a second cavity comprised through one of the die or the one or more layers and the second cavity is filled with one of the fill material or a second fill material (see claim 9 of Pat-595).
Pat-595 discloses [Re claim 8] wherein a first surface of the fill material is coplanar with a plane that intersects a color filter array (CFA) of the image sensor CSP (see claim 10 of Pat-595).
Pat-595 discloses [Re claim 9] an image sensor chip scale package (CSP) comprising: a die comprising an array of pixels; a first cavity through one of the die and one or more layers coupled over the die; the first cavity comprising a fill material; and a optically transmissive cover bonded over the fill material and over the one or more layers (see claim 11 of Pat-595).
Pat-595 discloses [Re claim 10] further comprising a second cavity comprised through one of the die or the one or more layers, the second cavity filled with one of the fill material or a second fill material (see claim 13 of Pat-595).
Pat-595 discloses [Re claim 12] further comprising one or more openings comprised in a layer defining the first cavity to test one or more electrical functions of the image sensor CSP (see claim 14 of Pat-595).

Claims 9, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13 and 14 of U.S. Patent No. 9,893,115 (hereinafter “Pat-115”).  Although the claims at issue are not identical, they are not Pat-595 discloses all the claimed limitations.  See rejections below.
Pat-115 discloses [Re claim 9] an image sensor chip scale package (CSP) comprising: a die comprising an array of pixels; a first cavity through one of the die and one or more layers coupled over the die; the first cavity comprising a fill material; and a optically transmissive cover bonded over the fill material and over the one or more layers (see claim 11 of Pat-115).
Pat-115 discloses [Re claim 10] further comprising a second cavity comprised through one of the die or the one or more layers, the second cavity filled with one of the fill material or a second fill material (see claim 13 of Pat-115).
Pat-115 discloses [Re claim 12] further comprising one or more openings comprised in a layer defining the first cavity to test one or more electrical functions of the image sensor CSP (see claim 14 of Pat-115).

Allowable Subject Matter
Claims 15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 15 recites further comprising planarizing the fill material to form a surface coplanar with a first surface of the one or more layers.  

Claim 18 recites optically transmissive cover is bonded over a full diameter of the first cavity and over at least a portion of a diameter of a second cavity.
Claim 20 recites the cavity comprises at least a portion of a testing contact, the testing contact configured to test one or more electrical functions of the image sensor CSP.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 21, 2021